
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 15
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Platts introduced
			 the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to authorize the line item veto.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				  —
					In
				the case of any bill, order, resolution, or vote which is presented to the
				President under section 7 of Article I, the President may decline to approve in
				whole any dollar amount of discretionary budget authority, any item of new
				direct spending, or any tax benefit. A matter which the President declines to
				approve under this article of amendment shall be returned with his objections
				to the House in which it originated, and shall be treated in the same manner as
				a bill which the President returns without signing under section 7 of Article
				I.
					.
		
